DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-8) in the reply filed on 30 July 2021 is acknowledged.
Claims 9-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 July 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the cylindrical wall…is formed into the external toothing of the inner mandrel,…” It is unclear what is required of this limitation. As a common definition for “form” is “to give form or shape to” (Merriam-Webster) it is unclear if the cylindrical wall becomes a part of the external toothing of the inner mandrel. For further examination purposes, it will be interpreted that the cylindrical wall is formed via the external toothing of the inner mandrel such that a drum-shaped toothed region with a splined toothing is formed.
Claim 2 recites the limitation "as basic workpiece a circular blank or a cup-shaped preform is used" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “its edge region” in Line 4. There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation "flexible manner", and the claim also recites "in particular a pressure-dependent manner" which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Furthermore, is it unclear how axial holding can tolerate length or volume of a workpiece in the context of a “pressure-dependent manner”. In other words it is unclear 
Claim 7 recites the limitation “the edge region” in Line 3. There is insufficient antecedent basis for this limitation in the claim or the claim upon which it depends, claim 1. 
Claim 8 recites the limitation “the hub region” in Line 3. There is insufficient antecedent basis for this limitation in the claim or the claim upon which it depends, claim 1. 
	Claims 3 and 6 are thus rejected for their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kostermeier (US 2018/0178266 A1) in view of Szuba et al. (US 8,230,597 B2) hereinafter Szuba.
Regarding claim 1, Kostermeier teaches a method for producing a drum-shaped gear part through a rotational forming (Fig 3; Title; Abstract), 
	 a finish-forming step the preformed workpiece (2.1) is clamped onto an inner mandrel (6) with external toothing and set into rotation and at least one profiled toothed roller is fed radially, by which a cylindrical circumferential wall, whilst substantially maintaining the target wall thickness, is formed into the external toothing of the inner mandrel (6), wherein a drum-shaped toothed region with a splined toothing is shaped (Fig 1, 3; [0006], [0027]).
Kostermeier does not explicitly teach a preforming step and therefore does not teach a rotationally symmetrical workpiece is set into rotation about its center axis and, at least through axial feeding and passing of at least one forming roller, a stretch-flow forming is carried out, wherein a cylindrical circumferential wall with a defined target wall thickness is shaped which is smaller than a basic wall thickness of the workpiece.
Szuba teaches a method for forming preforms and parts therefrom (Title; Abstract) and further teaches a preforming step where a rotationally symmetrical workpiece (12) is set into rotation about its center axis and, at least through axial feeding and passing of at least one forming roller, a stretch-flow forming is carried out (Fig 2; Col 2, Ln 48-57), wherein a cylindrical circumferential wall (40, 41) with a defined target wall thickness is shaped which is smaller than a basic wall thickness of the workpiece (Col 3, Ln 15-21). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kostermeier such that there 
	Regarding claim 2, Kostermeier further teaches a basic workpiece (2.1) a circular blank or a cup-shaped perform is used, in which a hub region is preformed (Fig 3; [0030]).
	Regarding claim 3, Kostermeier further teaches the finish-forming step is carried out in several partial steps in the same workpiece clamping ([0013]).
	Regarding claim 4, Kostermeier further teaches during the forming of the splined toothing the workpiece (2.1) is held axially and/or radially in its edge region at the open end lying opposite a radially running hub region (Fig 2; [0031]).
	Regarding claim 5, Kostermeier further teaches an axial holding takes place in a flexible manner, in particular in a pressure dependent manner, wherein length or volume tolerances of the workpiece are compensated ([0015]).
	Regarding claim 6, Kostermeier further teaches during radial profiling the at least one toothed roller (6) is displaced axially or fed radially in at least two steps which are carried out in positions that are axially offset to each other (Fig 2; [0026]).
	Regarding claim 7, Kostermeier teaches the workpiece may have different wall thicknesses ([0006]) but does not explicitly teach in the edge region of the workpiece a reinforced region of greater material thickness is designed.
	Szuba teaches the workpiece has a greater material thickness (41) in the edge region (Fig 2; Col 3, Ln 15-21). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kostermeier such that the 
	Regarding claim 8, Kostermeier further teaches through forming or turning the hub region is weight or strength optimized ([0037]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726  

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726